TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00102-CV


                                     In re Joseph Burpee


                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                           MEMORANDUM OPINION


              Relator has filed another pro se original petition for writ of habeas corpus. See

Tex. R. App. P. 52.1. We only have appellate, not original, habeas corpus jurisdiction in

criminal matters. See Tex. Gov’t Code § 22.221(d); Tex. Code Crim. Proc. art. 11.05; see also

In re Burpee, No. 03-22-00053-CV, 2022 WL 467792, at *1 (Tex. App.—Austin Feb. 16, 2022,

orig. proceeding). Relator has failed to include an adequate record establishing our appellate

jurisdiction here. See Tex. R. App. P. 52.7(a). Accordingly, we dismiss relator’s application for

writ of habeas corpus for want of jurisdiction. See Tex. R. App. P. 52.8(a). We also dismiss the

State’s motion to expedite review as moot.



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Filed: March 2, 2022